Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants Eddie Wise and Dorothy Monroe-Wise appeal the district court’s order granting summary judgment to the Government in its foreclosure action. We have reviewed the record and find no re*194versible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Wise, No. 5:14-cv-00844-FL, 2015 WL 7302245 (E.D.N.C. Nov. 18, 2015; Oct. 9, 2015). We deny the pending motion as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.